        Case 2:20-cv-01268-MHH Document 1 Filed 08/27/20 Page 1 of 15                      FILED
                                                                                  2020 Aug-27 AM 09:18
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

MARY HAMPTON,                                 )
                                              )
      Plaintiff,                              )     Civil Action No.
                                              )
vs.                                           )
                                              )
INOAC INTERIOR SYSTEMS, LLC,                  )

     Defendant.
____________________________________________________________________

                                  COMPLAINT

                                I. JURISDICTION

      1. This is a suit for relief from unlawful discrimination and termination of

employment instituted pursuant to the Americans with Disabilities Act (“ADA”), as

amended, 42 U.S.C. §12101 et seq., Title VII of the Civil Rights Act of 1964 (“Title

VII”), as amended, 42 U.S.C. §2000e et seq., and the Family and Medical Leave Act

(“FMLA”), 29 U.S.C. §2601 et seq. Jurisdiction of this Court exists pursuant to 28

U.S.C. §§1331 and 1343(4).

                                   II. PARTIES

      2. Plaintiff Mary Hampton (“Plaintiff”) is an adult citizen of the United States

and a resident of Jefferson County, Alabama.
        Case 2:20-cv-01268-MHH Document 1 Filed 08/27/20 Page 2 of 15




      3. Defendant INOAC Interior Systems, LLC (“Defendant”) is a corporation

headquartered in Troy, Michigan.

                           III. STATEMENT OF FACTS

      4. Paragraphs 1-3 above are incorporated by reference.

      5. Plaintiff is female.

      6. In or about September of 2018, Plaintiff became employed by Defendant at

its facility in Bessemer, Alabama.

      7. Plaintiff’s position was Quality Manager.

      8. In or about July of 2019, Plaintiff got to where she was feeling physically

bad all the time: tired, lethargic, achy– like she had the flu.

      9. Plaintiff went to see doctors for visits and testing and took some time off

work to go to them.

      10. Plaintiff’s supervisor was plant manager Jeff McAdams.

      11. McAdams is male.

      12. Plaintiff told McAdams that she was having to take the time off from work

to see doctors because she was not feeling well and needed to find out what was

wrong with her.

      13. On or about August 18-19, 2019, Plaintiff was hospitalized overnight.




                                           2
          Case 2:20-cv-01268-MHH Document 1 Filed 08/27/20 Page 3 of 15




         14. Plaintiff was hospitalized due to blood clots determined to have resulted

from Deep Vein Thrombosis (DVT).

         15. When Plaintiff was released from the hospital, she was taken off work by

her physician until June 23.

         16. After her release, Plaintiff continued to see health care professionals for

treatment and further testing to determine an underlying cause for the DVT and the

other health issues Plaintiff was experiencing.

         17. Plaintiff was then diagnosed with vasculitis.

         18. Vasculitis is inflammation of the blood vessels. It causes reduced blood

flow, resulting in tissue and organ damage.

         19. After she returned to work, Plaintiff told McAdams about the vasculitis

and the DVT and that she had been placed on blood thinners but might have more

clots.

         20. Plaintiff also told McAdams that she would continue to undergo further

testing to try to identify a root cause for her conditions and symptoms and that she

would have to take off work further for that.

         21. On or about September 3, 2019, McAdams told Plaintiff to talk to the plant

Human Resources Manager, Darrell Burns, about getting on FMLA leave to cover her

and him (McAdams) for her absences.

                                            3
         Case 2:20-cv-01268-MHH Document 1 Filed 08/27/20 Page 4 of 15




        22. Plaintiff went to see Burns that same day.

        23. Plaintiff explained the situation to Burns, including that she would need

to take off work for further testing.

        24. Burns said he had to order the FMLA papers and that they would be mailed

to Plaintiff.

        25. A week or so later, Plaintiff had not received anything, so she asked Burns

about it.

        26. Burns said that he would check.

        27. A day or so later, Plaintiff got the FMLA papers in the mail from

FMLAMatters, a company Defendant used to handle FMLA leave.

        28. The papers included a medical certification form for Plaintiff’s doctor to

complete.

        29. According to the papers from FMLAMatters, Plaintiff was supposed to

submit the medical certification form completed by her doctor by September 24,

2019.

        30. However, Plaintiff was not scheduled to see her doctor until October 1.

        31. Plaintiff asked Burns if this would be a problem, and he said no.

        32. The employees who worked under Plaintiff doing quality tests prepared a

daily report of their tests.

                                           4
          Case 2:20-cv-01268-MHH Document 1 Filed 08/27/20 Page 5 of 15




         33. The testing was done numerous times every day, and Plaintiff would not

review any test results unless they were out of range.

         34. On or about September 18, 2019, McAdams asked Plaintiff to pull the test

reports for September 3.

         35. McAdams said that an employee had reported some irregularity with

testing on that day.

         36. Plaintiff looked for the reports McAdams asked for but they were not

there.

         37. Plaintiff told McAdam this, and he said that he forgot that he already had

them on his desk.

         38. On or about September 19, 2019, Plaintiff was called into McAdams’

office along with Angela Caudill, who worked under Plaintiff.

         39. Burns was there.

         40. Burns said that Plaintiff and Caudill were being suspended pending an

investigation.

         41. Burns said that it was about testing Caudill had done two weeks prior and

whether she had falsified the results.

         42. The testing in question was on September 3, the day for which McAdams

had asked Plaintiff for the reports.

                                            5
          Case 2:20-cv-01268-MHH Document 1 Filed 08/27/20 Page 6 of 15




         43. Caudill’s job was not testing, but she had been filling in for someone doing

testing who was out at the time.

         44. Plaintiff was on vacation at the time of this testing and had no knowledge

of it.

         45. Plaintiff would not have, and should not have, followed up on this test

even if she had been there because it was not out of range.

         46. Further, McAdams was supervising Caudill in Plaintiff’s absence at the

time of the test.

         47. So, in the meeting, Plaintiff asked why she was being suspended when she

was on vacation at the time.

         48. Burns said that they were just doing what they had been told by

“corporate.”

         49. On or about September 26, 2019, Plaintiff was told to come to Burns’

office.

         50. Caudill had been called in and was there with Burns.

         51. Burns said that Plaintiff and Caudill had to talk to Kim Rulo, Defendant’s

corporate Human Resources Director, on the phone.

         52. Rulo interviewed Plaintiff over speaker phone with Burns present.




                                             6
        Case 2:20-cv-01268-MHH Document 1 Filed 08/27/20 Page 7 of 15




      53. Caudill was not present during Plaintiff’s interview but was interviewed

by Rulo separately.

      54. In Rulo’s interview with Plaintiff, she asked Plaintiff about the testing on

September 3.

      55. Plaintiff told Rulo that she knew nothing about it because she was on

vacation at the time.

      56. Rulo said that she would talk to Kurt Krug, Defendant’s Vice President

over Human Resources, about the matter.

      57. On or about September 27, 2019, Burns called Plaintiff back to his office.

      58. Caudill had been terminated earlier that day.

      59. Caudill was told that she was being terminated because it had been

determined that she had intentionally falsified the test results.

      60. When Plaintiff went into Burns’ office later that day, McAdams was there

with Burns.

      61. Burns said that “corporate” had made the decision to “separate” and that

Plaintiff’s termination would be backdated to September 19.

      62. Plaintiff asked why she was being fired.

      63. Burns said that Plaintiff was the manager of the department and was

therefore responsible for Caudill’s falsifying the test results.

                                           7
        Case 2:20-cv-01268-MHH Document 1 Filed 08/27/20 Page 8 of 15




      64. McAdams, who was supervising Caudill at the time she allegedly falsified

the test results, was not terminated.

      65. Upon information and belief, no supervisor had ever been held responsible

for alleged intentional wrongdoing by a subordinate done without their knowledge,

as Plaintiff was.

      66. Plaintiff was replaced with a male.

      67. Shortly after being terminated, Plaintiff was diagnosed with sarcoidosis.

      68. Sarcoidosis is a disease involving the growth of tiny collections of

inflammatory cells (granulomas) in parts of the body, most commonly the lungs and

lymph nodes but also the eyes, skin, heart, and other organs.

      69. Plaintiff’s sarcoidosis was determined to have been the root cause of her

vasculitis and DVT.

                            IV. CAUSES OF ACTION

                                        COUNT I

                                         ADA

      70. Paragraphs 1-69 are incorporated herein.

      71. Defendant was a covered employer under the ADA during the course of

events set forth above.




                                           8
        Case 2:20-cv-01268-MHH Document 1 Filed 08/27/20 Page 9 of 15




      72.    Plaintiff’s DVT, vasculitis, and sarcoidosis constituted physical

impairments under the ADA and did so during her employ with Defendant.

      73. Due to these impairments, Plaintiff was and is substantially limited with

respect to the major life activity of her major bodily functions, including her

cardiovascular and immune systems.

      74. Plaintiff was and is disabled under the ADA.

      75. Plaintiff was and is a qualified individual able to perform the essential

functions of her position, with accommodation.

      76. Defendant violated Plaintiff’s rights under the ADA by terminating her

employment because of (a) her disability and/or (b) her request for an accommodation

for her disability in the form of requested leave from work because of the disability.

      77. As a result of the above described discriminatory act, Plaintiff has been

made to suffer lost wages and benefits, emotional distress, and mental anguish.

      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendant’s actions described

herein violated the ADA;




                                          9
       Case 2:20-cv-01268-MHH Document 1 Filed 08/27/20 Page 10 of 15




      (ii) That the Court grant Plaintiff a permanent injunction enjoining Defendant,

and its agents, employees, successors, and those acting in concert with Defendant,

from continuing to violate the ADA;

      (iii) That the Court enter an Order requiring Defendant to make Plaintiff whole

by reinstating Plaintiff and placing her in the position she would have occupied in the

absence of discrimination (or front-pay), providing back-pay and lost benefits with

interest, ordering Defendant to pay compensatory and punitive damages as a jury may

assess, and awarding Plaintiff an amount to compensate her for any adverse tax

consequences as a result of a judgment in her favor; and

      (iv) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, expert witness fees,

attorney’s fees, and expenses.

                                     COUNT II

                                     TITLE VII

      78. Paragraphs 1-69 above are incorporated by reference.

      79. Defendant was a covered employer under Title VII during the course of

events set forth above.

      80. Defendant violated Plaintiff’s rights under Title VII by terminating her

employment because of her gender.

                                          10
       Case 2:20-cv-01268-MHH Document 1 Filed 08/27/20 Page 11 of 15




      81. Plaintiff’s gender was a motivating factor in Defendant’s decision to

terminate her.

      82. As a result of the above described discriminatory act, Plaintiff has been

made to suffer lost wages and benefits, emotional distress, and mental anguish.

      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendant’s act as described

herein violated Title VII;

      (ii) That the Court enter an Order requiring Defendant to make Plaintiff whole

by reinstating her and placing her in the position she would have occupied in the

absence of Defendant’s violation of Plaintiff’s rights (or, alternatively, providing

front-pay), providing back-pay and restoration of lost benefits and perquisites of

employment with interest, and ordering Defendant to pay compensatory and punitive

damages as a jury may assess;

      (iii) That the Court grant Plaintiff a permanent injunction enjoining Defendant,

and its agents, employees, successors, and those acting in concert with Defendant

from continuing to violate Title VII;




                                         11
       Case 2:20-cv-01268-MHH Document 1 Filed 08/27/20 Page 12 of 15




      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate her for any adverse tax

consequences as a result of a judgment in her favor; and

      (v) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, attorney’s fees, expert

witness fees, and expenses.

                                    COUNT III

                                      FMLA

      83. Paragraphs 1-69 above are incorporated by reference.

      84. Defendant was a covered employer under the FMLA during the course of

events set forth above.

      85. Plaintiff was an eligible employee under the FMLA during the course of

events set forth above, to-wit:

      (a) Plaintiff had been employed by Defendant for at least 12 months;

      (b) Plaintiff had worked at least 1,250 hours in her service to Defendant; and

      (c) Plaintiff was employed at a worksite where 50 or more employees were

employed by Defendant.

      86. During the course of events set forth above, Plaintiff’s DVT, vasculitis,

sarcoidosis, and other health conditions listed in the medical certification provided

                                         12
       Case 2:20-cv-01268-MHH Document 1 Filed 08/27/20 Page 13 of 15




by Plaintiff’s physician constituted serious health conditions under the FMLA in that

it involved:

      (a) an overnight stay in a hospital and subsequent periods of incapacity and

treatment (including examinations to determine if a serious health condition existed)

in connection with such inpatient care; and/or

      (b) a chronic condition involving (i) treatment by a health care provider

(including examinations to determine if a serious health condition existed) at least

twice a year, (ii) continuation over an extended period of time (including recurring

episodes of a single underlying condition), and (iii) episodic rather than continuing

periods of incapacity.

      87. Plaintiff’s absences referenced above through the date of her termination

were FMLA-qualifying absences.

      88. In reporting to the proper management employees of Defendant the cause

for her absences referenced above, Plaintiff met her obligation of apprising Defendant

that her absences were likely FMLA-qualifying by “specifically referenc[ing] either

the qualifying reason for leave or the need for FMLA leave,” pursuant to 29 CFR

§825.303(b).




                                         13
       Case 2:20-cv-01268-MHH Document 1 Filed 08/27/20 Page 14 of 15




      89. In terminating Plaintiff, Defendant violated her rights under the FMLA by

(a) interfering with her right to take leave covered by the FMLA, and/or (b) retaliating

against her for availing herself of her rights under the FMLA.

      90. Defendant knew, or showed reckless disregard for whether, its termination

of Plaintiff violated the FMLA.

      91. Defendant acted in willful violation of the FMLA.

      92. As a result of the above described unlawful acts, Plaintiff has been made

to suffer lost wages and benefits of employment.

      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendant’s actions violated

the FMLA;

      (ii) That the Court enter an Order requiring Defendant to make Plaintiff whole

by reinstating Plaintiff and placing her in the position she would have occupied in the

absence of Defendant’s violation of her FMLA rights (or, alternatively, providing

front-pay), providing back-pay and restoration of lost benefits and perquisites of

employment with interest, ordering Defendant to pay liquidated damages, and

awarding Plaintiff an amount to compensate her for any adverse tax consequences as

a result of a judgment in her favor; and

                                           14
       Case 2:20-cv-01268-MHH Document 1 Filed 08/27/20 Page 15 of 15




      (iii) That the Court grant Plaintiff a permanent injunction enjoining Defendant,

and its agents, employees, successors, and those acting in concert with Defendant

from further violating Plaintiff’s FMLA rights;

      (iv) That the Court award such other available legal and equitable relief as is

warranted, including, but not limited to, an award of costs and expenses, attorney’s

fees, and expert witness fees.

                                        Respectfully submitted,

                                        s/ Adam M. Porter
                                        Adam M. Porter
                                        Attorney for Plaintiff
                                        Adam M. Porter, LLC
                                        2301 Morris Avenue, Suite 102
                                        Birmingham, Alabama 35203
                                        Telephone: (205) 322-8999
                                        Facsimile: (205) 402-4619
                                        Email: adam@adamporterlaw.com

      Plaintiff requests trial by struck jury.


                                 s/ Adam M. Porter
                                 Attorney for Plaintiff


Defendant’s Address:
INOAC Interior Systems, LLC
c/o Kevin D. Pavlov, Registered Agent
5950 Greenwood Parkway
Bessemer, AL 35022



                                          15
